 

5 k 4 ,
Russell Greer
6337 South Highland Dr. ` ;§§9 J§.iz$ 2 ` z
#209 § 3 w n ms
Holladay, Utah 84121 52°5::5`&" ‘{`$§§ZZ?

801-895-3501 IH w;;;»:;§:;¢ w 1“:~;

russmark§a§/gmail.com
Pr0 Se Litigant

 

IN THE UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION

 

RUSSELL G' GREER’ PLAINTIFF’S SECoND EMERGENCY
. . MOTION FOR EXTENSION 0F TIME To
Plamtlff SERVE SUMMONS
V.
Case No.: 3:18-cv-00394
TAYLoR A. SWIFT,
D@fendant Presiding Judge: Aleta A. Trauger

Magistrate Judge: Alistair Newbern

 

 

Case 3:18-cv-00394 Document 20 Filed 01/28/19 Page 1 of 4 Page|D #: 206
1

 

 

Pursuant to F ederal Rules of Civz`l Procedure 6(b), Plaintiff Russell Greer moves this

Court for an extension of time, with a second EMERGENCY MOTION requesting for said

extension. ln support of this second EMERGENCY MOTION, Greer states as follows:

l().

BACKGROUND

Plaintiff filed with the Court an Emergency Motion requesting an Extension of Time
to serve Defendant, on 12/28/2018 (Doc. 18). Along with that Motion, he filed a
Motion to lssue a Subpoena (Doc. l8).
Greer requested to have the new deadline be 02/08/20l9.
Greer laid out all arguments for why he was seeking such relief.
An entire month went by and Plaintiff has unfortunately not heard from the Court.
Greer respectfully submits a second request, with a new proposed date to have service
had on Defendant.

SECOND REOUEST FOR EXTENSION OF TIME
Rule 6(b) gives the Court discretion to grant a motion to extend a deadline for good
cause before the deadline expires. Good cause is herein shown.
As previously stated in Documents 18 and l9, Greer’s now only realistic opportunity
of serving Defendant is through her managementl But as was also shown, the
management only has a P.O. BoX publicly listed.
Greer reached out to the UPS Store Manager to have the manager hand over the
information connected to the P.O. Box. The manager refused and said he would only
hand over documents if subpoenaed to do so. (Doc. 19).
Greer is being respectful of the Court’s time and busy docket, but also respectfully
hopes that this Motion can be granted.
Greer has laid out real harms and real claims in his Complaint that shows that this

case has merit and such claims can be upheld through finding of law by a judge or

Case 3:18-cv-00394 Document 20 Filed 01/28/19 Page 2 of 4 Page|D #: 207

 

finding of facts by a jury and therefore this Motion should be granted so that Plaintiff
can serve the subpoena on the UPS Store.

ll. Greer proposes a new date of 02/28/2019 for the Complaint to be served by, as he is
sure the Subpoena will be granted before then and he can retrieve the address for
service.

CONCLUSION
12. Given the explanation contained above as to why an extension of time should be

granted, Plaintiff moves this Court to set a new deadline of 2/28/2019 for service to be had.

DATED: January 22, 2019

Respectfully,

Russell Greer
Pro Se Litigant
/rgreer/

Case 3:18-cv-00394 Document 20 Filed 01/28/19 Page 3 of 4 Page|D #: 208

 

CERTIFICATE OF SERVICE:

l certify that on December 23rd, 2018, a true and correct copy of PLAINTIFF ’S El\/IERGENCY
MOTION FOR EXTENSION OF TIME was emailed and mailed to the following:

Natalya Rose, IP attorney for defendant, at: nrose@roseipfirm.com

Case 3:18-cv-00394 Document 20 Filed 01/28/19 Page 4 of 4 Page|D #: 209

